Citation Nr: 1021287	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-38 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral lower 
extremity disability, to include knee instability, secondary 
to a low back strain with residual chronic low back syndrome.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from March 1975 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In February 2010, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  Following the hearing 
the record was held open for 60 days to allow the Veteran to 
submit additional medical evidence.  To date, no evidence has 
been received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for a low back strain with 
residual chronic low back syndrome, evaluated as 40 percent 
disabling.  The Veteran contends that he has a lower 
extremity disability due to this service connected 
disability.  

At the hearing, the Veteran testified that he continues to 
receive medical treatment at the VA facility in Salem, 
Oregon.  On review, VA outpatient records were last printed 
in February 2006.  Pursuant to the duty to assist, updated VA 
medical records should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2009).  

In connection with his claim, the Veteran underwent various 
VA examinations.  In November 2005, the examiner stated that 
it was less likely as not that the Veteran's bilateral lower 
leg condition, i.e., knee symptoms, were related to his 
service-connected back condition, but that the radicular 
symptoms into the lower back were definitely related to his 
service-connected back disability.  

Following a VA neurological examination in April 2007 the 
diagnoses were restless leg syndrome; periodic limb movements 
of sleep versus nocturnal myoclonus; and chronic low back 
pain/lumbar degenerative joint disease without evidence of 
radiculopathy or other peripheral neuropathy.  The examiner 
noted that the lower extremity pain was most likely due to 
intermittent muscle spasms, which may stem from low back 
pain, and degenerative joint disease of the hips and knees.  
He further noted that it seemed less than likely that 
restless leg syndrome or periodic limb movements of sleep 
were related to the Veteran's low back condition because 
there was no objective evidence of radiculopathy on 
examination.  

The Board acknowledges that the April 2007 examination did 
not show objective evidence of radiculopathy.  At the 
February 2010 hearing, however, the Veteran testified that 
his legs go numb with prolonged sitting and standing.  The 
appellant is competent to report that his legs go numb.  The 
Veteran further testified that he believes his lower 
extremity disability is worse since the 2007 examination and 
he indicated that he would be willing to undergo nerve 
conduction studies.  The Veteran also stated that his VA 
treating physician in Salem, Oregon, believed there is a 
relationship between his lower extremity pain and his back 
disability.  Given the evidence of record, the Board finds 
that additional examination is warranted.  See 38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.	Request complete VA treatment records 
from the Portland, Oregon VA medical 
center and the Salem, Oregon VA 
outpatient clinic for the period since 
February 2006.  All records obtained or 
any responses received must be 
associated with the claims file.  If 
the RO cannot locate such records, the 
RO must specifically document the 
attempts that were made to locate them, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  
The RO must then: (a) notify the 
claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be 
given an opportunity to respond.

2.	Thereafter, the RO/AMC should schedule 
the Veteran for a VA examination, to be 
conducted by a neurologist, to 
determine the nature and etiology of 
his claimed bilateral lower extremity 
disability.  All indicated tests, to 
include nerve conduction studies or 
other appropriate testing, should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to the examining neurologist.  

The neurologist is requested to 
identify all lower extremity 
disabilities and specifically state 
whether there is any evidence of lower 
extremity radiculopathy due to the 
appellant's service connected low back 
strain with residual chronic low back 
syndrome.  The neurologist is then to 
opine whether it is at least as likely 
as not, i.e. is there a 50/50 chance, 
that any lower extremity disability is 
related to the Veteran's service-
connected low back disability.  If a 
contrary medical opinion is of record 
the examiner must explain why he/she 
reaches a different conclusion.  A 
complete rationale for any opinion 
offered must be provided.  

In preparing their opinion, the 
examining neurologist must note the 
following: 

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as 
in February 2006.  Pursuant to the duty to assist, updated VA 
medical records should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2009).  

In connection with his claim, the Veteran underwent various 
VA examinations.  In November 2005, the examiner stated that 
it was less likely as not that the Veteran's bilateral lower 
leg condition, i.e., knee symptoms, were related to his 
service-connected back condition, but that the radicular 
symptoms into the lower back were definitely related to his 
service-connected back disability.  

Following a VA neurological examination in April 2007 the 
diagnoses were restless leg syndrome; periodic limb movements 
of sleep versus nocturnal myoclonus; and chronic low back 
pain/lumbar degenerative joint disease without evidence of 
radiculopathy or other peripheral neuropathy.  The examiner 
noted that the lower extremity pain was most likely due to 
intermittent muscle spasms, which may stem from low back 
pain, and degenerative joint disease of the hips and knees.  
He further noted that it seemed less than likely that 
restless leg syndrome or periodic limb movements of sleep 
were related to the Veteran's low back condition because 
there was no objective evidence of radiculopathy on 
examination.  

The Board acknowledges that the April 2007 examination did 
not show objective evidence of radiculopathy.  At the 
February 2010 hearing, however, the Veteran testified that 
his legs go numb with prolonged sitting and standing.  The 
appellant is competent to report that his legs go numb.  The 
Veteran further testified that he believes his lower 
extremity disability is worse since the 2007 examination and 
he indicated that he would be willing to undergo nerve 
conduction studies.  The Veteran also stated that his VA 
treating physician in Salem, Oregon, believed there is a 
relationship between his lower extremity pain and his back 
disability.  Given the evidence of record, the Board finds 
that additional examination is warranted.  See 38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.	Request complete VA treatment records 
from the Portland, Oregon VA medical 
center and the Salem, Oregon VA 
outpatient clinic for the period since 
February 2006.  All records obtained or 
any responses received must be 
associated with the claims file.  If 
the RO cannot locate such records, the 
RO must specifically document the 
attempts that were made to locate them, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  
The RO must then: (a) notify the 
claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be 
given an opportunity to respond.

2.	Thereafter, the RO/AMC should schedule 
the Veteran for a VA examination, to be 
conducted by a neurologist, to 
determine the nature and etiology of 
his claimed bilateral lower extremity 
disability.  All indicated tests, to 
include nerve conduction studies or 
other appropriate testing, should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to the examining neurologist.  

The neurologist is requested to 
identify all lower extremity 
disabilities and specifically state 
whether there is any evidence of lower 
extremity radiculopathy due to the 
appellant's service connected low back 
strain with residual chronic low back 
syndrome.  The neurologist is then to 
opine whether it is at least as likely 
as not, i.e. is there a 50/50 chance, 
that any lower extremity disability is 
related to the Veteran's service-
connected low back disability.  If a 
contrary medical opinion is of record 
the examiner must explain why he/she 
reaches a different conclusion.  A 
complete rationale for any opinion 
offered must be provided.  

In preparing their opinion, the 
examining neurologist must note the 
following: 

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as 
not" means less than a 50 percent 
chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  

If the neurologist is unable to provide 
an opinion that fact must be stated and 
the reasons why an opinion cannot be 
provided explained.  That is, the 
examiner must specifically explain why 
the nature and etiology of the 
Veteran's bilateral lower extremity 
disability is unknowable.  

The neurologist is to append a copy of 
their Curriculum Vitae to the 
examination report.  

3.	After the development requested has 
been completed, the AMC/RO should 
review the examination report to ensure 
that it is in complete compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the 
AMC/RO must implement corrective 
procedures at once.

4.	The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, the 
RO/AMC should readjudicate the issue of 
entitlement to service connection for a 
bilateral lower extremity disability, 
to include knee instability, secondary 
to a low back strain with residual 
chronic low back syndrome.  All 
applicable laws and regulations should 
be considered.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
particularly includes medical opinion evidence linking his 
current low back disorder to any diagnosed lower extremity 
disorder.



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


